Citation Nr: 0829279	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-31 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1970 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran did not manifest complaints or findings of 
hearing loss in service or for many years thereafter.  

3.  The currently demonstrated bilateral sensorineural 
hearing loss is not shown to be due to the exposure to 
acoustic trauma or other event or incident of the veteran's 
period of active service.  



CONCLUSION OF LAW

The veteran's bilateral hearing loss disability is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may a sensorineural hearing be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the September 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The April 2004 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the April 2004 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  In regard to fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability), the RO advised 
the veteran of these elements in March 2006.  

The Board's decision denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had a VA examination in June 2004. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for bilateral hearing loss.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

At the veteran's June 2004 VA evaluation, the audiologist 
opined that the veteran had moderate to severe bilateral 
sensorineural hearing loss.  The pure tone audiometry tests 
results for the right ear were:  10 decibels (500 Hertz), 20 
decibels (1000 Hertz), 60 decibels (2000 Hertz), 50 decibels 
(3000 Hertz), and 45 decibels (4000 Hertz).  The veteran's 
pure tone audiometry tests results for the left ear were 
those of 20 decibels (500 Hertz), 20 decibels (1000 Hertz), 
55 decibels (2000 Hertz), 65 decibels (3000 Hertz), and 60 
decibels (4000 Hertz).  

The audiologist stated that the veteran's speech recognition, 
performed with the Maryland CNC word list, was 72 percent in 
the right ear and 72 percent in the left ear.  

The VA audiologist stated that, during service the veteran 
was stationed with an artillery unit; however, he also worked 
as a factory worker for 30 years.  The veteran denied 
recreational noise exposure.  The examiner stated that it was 
not at least likely as not that the veteran's hearing loss 
was related to military service.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

Additionally, after a careful review of the veteran's 
induction examination and separation examination, the Board 
notes that the veteran did not manifest results that would 
equate with a hearing loss in either ear while on active 
duty.  

The veteran now asserts that he has had hearing following his 
exposure to artillery fire in AIT and while serving in 
Germany, but the service records show that his principal duty 
was that of "RAD TELE OP."  

At the veteran's October 1969 induction audiological 
evaluation the veteran's pure tone audiometry tests results 
for the right ear were: 30 decibels (500 Hertz), 25 decibels 
(1000 Hertz), 15 decibels (2000 Hertz), and 10 decibels (4000 
Hertz).  The veteran's pure tone audiometry tests results for 
the left ear were those of 30 decibels (500 Hertz), 25 
decibels (1000 Hertz), 25 decibels (2000 Hertz), and 50 
decibels (4000 Hertz).  

At the December 1971 separation evaluation, the veteran's 
pure tone audiometry tests results for the right ear were: 10 
decibels (500 Hertz), -5 decibels (1000 Hertz), 5 decibels 
(2000 Hertz), and 15 decibels (4000 Hertz).  The veteran's 
pure tone audiometry tests results for the left ear were 15 
decibels (500 Hertz), -10 decibels (1000 Hertz), 5 decibels 
(2000 Hertz), and 5 decibels (4000 Hertz).  (For comparison 
purposes, the results from the induction examination were 
adjusted to reflect a change in testing standards from ASA to 
ISO.)  

Significantly, the veteran has also submitted copies of 
reports of audiometric testing performed in connection with 
his employment in June 1969 (prior to service), in September 
1973 and March 1982.  The results from the first showed 
essentially normal hearing in each ear, and the second 
reported findings of 20 decibels (500 Hertz), 15 decibels 
(1000 Hertz) and 10 decibels (2000 Hertz) in each ear.  The 
final report from 1982 showed a threshold of above 30 
decibels at 6000 Hertz in left ear and at 3000 Hertz on the 
right.  

Thus, on this record, the veteran's assertions of not hearing 
well since service are not supported by the medical evidence 
showing the onset of a hearing disability in service or 
shortly thereafter.  Hence, the Board finds that service 
connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim of service connection for a left ear hearing loss, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for a bilateral hearing loss is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


